EXHIBIT 10.1

 
[Verbindliche deutsche Fassung.]
 
[Englische Übersetzung nur zu Informationszwecken. English translation for
information purposes only.]
                       
Aufhebungsvertrag
 
Termination Agreement
                       
zwischen
 
between
                 
Allweiler AG
 
Allweiler AG
     
− nachfolgend „Gesellschaft“ −
 
− hereafter the „Company“ −
                 
und
 
and
                 
Herr Dr. Michael Matros
 
Dr. Michael Matros

 
 
 

--------------------------------------------------------------------------------

 
 

1. 
Beendigung
  1. 
Termination
          1.1 
Die Gesellschaft und Herr Matros (zusammen die „Parteien“) beenden hiermit das
zwischen ihnen bestehende Anstellungsverhältnis auf Veranlassung der
Gesellschaft mit Ablauf des 31. Dezember 2010 („Beendigungsdatum“).
  1.1 
The Company and Mr. Matros (together the “Parties”) hereby terminate the service
relationship between them at the initiative of the Company with effect to the
expiration of December 31, 2010 („Termination Date“).
          1.2 
Zum gleichen Zeitpunkt enden auch alle sonstigen möglicherweise bestehenden
Arbeits- oder Dienstverhältnisse mit der Gesellschaft oder verbundenen
Unternehmen; die Gesellschaft nimmt diese Erklärung des Herrn Matros im Namen
dieser Unternehmen an.
  1.2 
At the same time, all other employment or service relationships that might exist
with the Company or its affiliates shall come to an end; the Company accepts
this declaration of Mr. Matros also in the name of these entities.
                    2. 
Vergütung/Abfindung/Pensionen
  2. 
Remuneration/Severance Payment/Pensions
          2.1 
Bis zum Beendigungsdatum erhält Herr Matros die Fixvergütung gem. § 2 Abs. 1
seines Vorstandsdienstvertrags vom 14. November 2006 („Vorstandsdienstvertrag“)
in Höhe von EUR 16.666,67 brutto pro Monat zzgl. der bislang bezahlten Beiträge
zur Sozialversicherung bzw. Zuschüsse zur Krankenversicherung.
  2.1 
Until the Termination Date Mr. Matros will receive his fixed remuneration
pursuant to § 2 para. 1 of the Service Contract for Board Member dated
November 14, 2006 („Service Contract“) in the amount of EUR 16,666.67 gross per
month plus any employer’s contributions to social security and/or allowances to
Mr. Matros’ health insurance which have been paid in the past.
          2.2 
Gem. § 2 Abs. 2 seines Vorstandssdienstvertrags erhält Herr Matros eine
erfolgsabhängige Tantieme. Die Parteien sind sich einig, dass kein Anspruch auf
eine solche Tantieme für das Geschäftsjahr 2010 besteht. Als Ausgleich dafür
zahlt die Gesellschaft Herrn Matros eine Abfindung in Höhe von EUR 54.000
brutto. Die Abfindung wird zu oder vor Ende Dezember 2010 ausgezahlt. Etwaige
Sozialversicherungsbeiträge und Steuern trägt Herr Matros.
  2.2 
According to § 2 para. 2 of his Service Contract Mr. Matros shall receive a
performance-related bonus. The Parties agree that Mr. Matros is not entitled to
such bonus for the financial year 2010. As compensation the Company will pay to
Mr. Matros a severance payment in the amount of EUR 54,000 gross. The severance
payment will be paid on or before the end of December 2010. Any social security
contributions and tax will be borne by Mr. Matros.

 
 
2/9

--------------------------------------------------------------------------------

 
 

2.3 
Daneben erhält Herr Matros eine Abfindung in Höhe von EUR 166.666,67 brutto
gemäß § 11 Abs. 5 seines Vorstandsdienstvertrags. Die Abfindung wird zu oder vor
Ende Dezember 2010 ausgezahlt. Etwaige Sozialversicherungsbeiträge und Steuern
trägt Herr Matros.
  2.3 
In addition, Mr. Matros shall receive a severance payment in the amount of
EUR 166,667.67 brutto pursuant to § 11 para. 5 of his Service Contract. The
severance payment will be paid on or before the end of December 2010. Any social
security contributions and tax will be borne by Mr. Matros.
          2.4 
Zusätzlich erhält Herr Matros eine Abfindung in Höhe von EUR 83.333,35 brutto,
die von der Colfax Corp. getragen wird. Die Gesellschaft oder Colfax Corp. wird
die Abfindung zu oder vor Ende Dezember 2010 auszahlen. Etwaige
Sozialversicherungsbeiträge und Steuern trägt Herr Matros.
  2.4 
In addition, Mr. Matros shall receive a severance payment in the amount of
EUR 83,333.35 brutto which will be borne by Colfax Corp. The severance payment
will be paid out by the Company or Colfax Corp. on or before the end of December
2010. Any social security contributions and taxes will be borne by Mr. Matros.
          2.5
Für das Jahr 2010 zahlt die Gesellschaft den Beitrag in die Unterstützungskasse
gemäß § 6 Abs. 1 Vorstanddienstvertrag ein. Unverfallbare Versorgungs- und
Pensionsansprüche bleiben nach Beendigung des Dienstverhältnisses bestehen.
  2.5 
For the year 2010 the Company shall pay the contributions to the benevolent fund
(Unterstützungskasse) pursuant to § 6 para. 1 Service Contract. Vested pension
rights shall continue to exist after the termination of the service
relationship.

 
 
3/9

--------------------------------------------------------------------------------

 
 

2.6
Die Parteien sind sich darüber einig, dass Herr Matros außer den in dieser
Ziffer 2 geregelten Ansprüchen keine Ansprüche auf eine fixe oder variable
Vergütung, Ansprüche auf Abfindungen oder sonstige Zahlungsansprüche gegen die
Gesellschaft oder mit ihr verbundene Unternehmen hat.
  2.6 
The Parties agree that apart from the claims stipulated in this section 2 Mr.
Matros shall not have any claims to fixed or variable remuneration, claims to
severance payments or other payment claims against the Company or affiliated
companies.
                    3. 
Freistellung
  3. 
Release from Duties
          3.1 
Die Gesellschaft stellt Herrn Matros mit Wirkung ab 12. April 2010
unwiderruflich von der Verpflichtung zur Dienstleistung für die Gesellschaft bis
zum Beendigungsdatum frei.
  3.1 
The Company irrevocably releases Mr. Matros from his duty to render services to
the Company with effect as from April 12, 2010 until the Termination Date.
          3.2 
Durch die Freistellung sind sämtliche Urlaubsansprüche und mögliche Ansprüche
auf Freizeitausgleich abgegolten.
  3.2 
All claims to vacation and any possible claims to compensatory time off shall be
compensated by the release from his duties.
                    4. 
Amtsniederlegung
  4. 
Resignation from Office
          4.1 
Herr Matros wird sein Amt mit Wirkung zum 12. April 2010 niederlegen. Herr
Matros wird die als Anlage 1 beigefügte Erklärung zur Niederlegung seines Amts
zum 12. April 2010 unterzeichnen.
  4.1 
Mr. Matros shall resign from his office with effect as from April 12, 2010. Mr.
Matros shall sign the resignation letter effective April 12, 2010 which is
attached as Annex 1.
          4.2 
Der Aufsichtsrat wird der Hauptversammlung vorschlagen, Herrn Matros für seine
Tätigkeit als Vorstandsmitglied Entlastung für das Geschäftsjahr 2010 zu
erteilen.
  4.2 
The supervisory board will propose to the annual general meeting
(Hauptversammlung) to grant Mr. Matros formal approval for his
actions (Entlastung) as member of the management board for the financial
year 2010.

 
 
4/9

--------------------------------------------------------------------------------

 
 

5. 
Dienstwagen
  5. 
Company Car
           
Herr Matros wird den Dienstwagen nebst sämtlichen Fahrzeugpapieren, Schlüsseln,
allem Zubehör sowie der Tankkarte in der Woche beginnend am 12. April 2010 an
die Gesellschaft zurückzugeben.
   
Mr. Matros shall return the company car, together with all vehicle documents,
keys, all accessories and the business fuel card, to the Company in the week
commencing on April 12, 2010.
                    6. 
Mobiltelefon
  6. 
Cell Phone
           
Herr Matros will die Telefonnummer seines dienstlichen Mobiltelefons ab dem
12. April 2010 übernehmen. Die Gesellschaft wird alle hierfür erforderlichen
Erklärungen abgeben. Alle Rechnungen für das Mobiltelefon, die den Zeitraum nach
dem 12 April 2010 betreffen, zahlt Herr Matros.
   
Mr. Matros wants to maintain the phone number of his company cell phone with
effect as from April 12, 2009. The Company will make all necessary declarations
in this regard. Any bills for the cell phone that relate to the period after
April 12, 2009 shall be paid by Mr. Matros.
                    7. 
Outplacement
  7. 
Outplacement
           
Herr Matros ist berechtigt, einen Outplacement Service bis zu einem maximalen
Betrag von EUR 20.000 in Anspruch zu nehmen. Die Kosten hierfür trägt Colfax
Corp.
   
Mr. Matros is entitled to make use of an outplacement service up to a maximum
amount of EUR 20,000. The costs in this regard will be borne by Colfax Corp.
                    8. 
Geschäfts- und Betriebsgeheim­nisse
  8. 
Business and Trade Secrets
           
Herr Matros ist verpflichtet, alle ihm während seiner Tätigkeit bekannt
gewordenen betriebsinternen Angelegenheiten, vor allem Geschäfts- und
Betriebsgeheimnisse, auch nach dem Beendigungsdatum geheim zu halten.
   
Mr. Matros is obliged to maintain confidentiality with respect to all internal
matters of the Company, in particular any business and trade secrets, which have
become known to him during his period of service also after the Termination
Date.

 
 
5/9

--------------------------------------------------------------------------------

 
 

9. 
Firmenunterlagen
  9. 
Company Documents
           
Herr Matros wird in der Woche beginnend am 12. April 2010 sämtliche der
Gesellschaft gehörenden Unterlagen und Gegenstände zurückgeben, insbesondere
Waren, Geräte, Apparaturen und alle Unterlagen, die im Zusammenhang mit seiner
Tätigkeit bei der Gesellschaft entstanden sind, insbesondere Werksausweis,
Geschäftspapiere, Hard- und Software inklusive Disketten, CDs und DVDs und alle
gespeicherten Daten und Informationen, die die Gesellschaft und die
Gesellschaften der Firmengruppe betreffen, Zeichnungen, Skizzen, Briefe,
Besprechungsberichte, Versuchsauswertungen, handschriftliche Notizen, Fotos,
Literatur usw. sowie Kopien und Abschriften dieser Unterlagen.
   
Mr. Matros shall return all documents and items belonging to the Company in the
week commencing on April 12, 2010, in particular products, equipment, fixtures
and all documents relating to his activities with the Company, in particular the
company identification card, business papers, hardware and software, including
diskettes, CDs, DVDs and all stored data and information pertaining to the
Company and the companies in the Company’s corporate group, drawings, sketches,
letters, reports on meetings, evaluations of experiments, handwritten notes,
photos, literature, etc. as well as photocopies and duplicates of these
documents.
                    10. 
Geheimhaltungsklausel
  10. 
Confidentiality
           
Herr Matros sichert zu, Stillschweigen hinsichtlich des finanziellen Inhalts
dieses Aufhebungsvertrags gegenüber jedermann zu wahren, es sei denn, er sei
gesetzlich zur Auskunft verpflichtet oder die Auskunft sei aus steuerlichen oder
sozialversicherungsrechtlichen Gründen gegenüber Behörden oder zur Wahrung von
Rechtsansprüchen gegenüber Gerichten erforderlich.
   
Mr. Matros warrants that he will maintain confidentiality vis-à-vis all others
with regard to the financial matters of this Termination Agreement, unless
legally obliged to render information or such information needs to be disclosed
to public authorities for legal reasons involving taxes or social security or to
courts in order to safeguard legal claims.
                    11. 
Erledigungsklausel
  11. 
Discharge of Claims
 
Mit Ausnahme der in diesem Aufhebungsvertrag geregelten Ansprüche sind alle
Ansprüche von Herrn Matros aus dem Anstellungsverhältnis und seiner Beendigung,
gleich aus welchem Rechtsgrund, egal ob bekannt oder unbekannt, erledigt. Die
Erledigung gilt auch zugunsten von mit der Gesellschaft verbundenen Unternehmen.
   
With the exception of the claims set forth in this Termination Agreement, any
claims of Mr. Matros arising from the service relationship and its termination,
regardless of the legal grounds involved or whether they are known or unknown,
are discharged. The discharge shall also apply in favour of entities affiliated
with the Company.

 
 
6/9

--------------------------------------------------------------------------------

 
 

12. 
Verschiedenes
  12. 
Miscellaneous
          12.1 
Die deutsche Fassung dieses Aufhebungsvertrags ist maßgeblich.
  12.1 
The German version of this Termination Agreement shall prevail.
          12.2 
Dieser Aufhebungsvertrag unterliegt deutschem Recht.
  12.2 
This Termination Agreement shall be governed by German law.
          12.3 
Sollte eine Bestimmung dieses Aufhebungsvertrags unwirksam sein, wird die
Wirksamkeit der übrigen Bestimmungen davon nicht berührt. Die Parteien
verpflichten sich, anstelle einer unwirksamen Bestimmung eine dieser Bestimmung
möglichst nahekommende wirksame Regelung zu treffen.
  12.3 
Should a provision of this Termination Agreement be invalid, the validity of the
remaining provisions shall not be affected. The Parties undertake to replace an
invalid provision with a valid one which comes as close as possible to that
provision.

 

 
Radolfzell   April 12, 2010
 
Radolfzell   April 12, 2010
Ort, Datum / Place, Date
 
Ort, Datum / Place, Date
     
/s/ Dr. Wolfgang Bosch
 
/s/ Dr. Michael Matros
Dr. Wolfgang Bosch
(handelnd als Vorsitzender des Aufsichtsrats im Namen der / acting as chairman
of the supervisory board on behalf of Allweiler AG)
 
Dr. Michael Matros

 
 
7/9

--------------------------------------------------------------------------------

 
 
Anlage 1/Annex 1
 
Dr. Michael Matros
Dorfstrasse 19
78345 Moos
         
An/To
Den Aufsichtsrat der/the supervisory board of Allweiler AG
z.Hd./attn. Dr. Wolfgang Bosch
(Aufsichtsratsvorsitzender / Chairman of the Supervisory Board)
Allweilerstraße 1
78315 Radolfzell
       
Radolfzell,   April 12, 2010   
           
Amtsniederlegung
 
Resignation from office
           
Sehr geehrter Herr Dr. Bosch,
 
Dear Dr. Bosch,
     
Hiermit lege ich mein Amt als Vorstandsmitglied der Allweiler AG mit Wirkung zum
12. April 2010 aus wichtigem Grund nieder.
 
I herewith resign from my office as member of the management board of Allweiler
AG with effect as from April 12, 2010 for good cause.
     
Mit freundlichen Grüßen
 
Yours sincerely,



 
        /s/ Dr. Michael Matros       
Dr. Michael Matros
 


 
Das Amtsniederlegungsschreiben habe ich erhalten./I have received the letter
regarding resignation from office.
 
Radolfzell,    April 12, 2010  
 
 
8/9

--------------------------------------------------------------------------------

 
 
  /s/ Dr. Wolfgang Bosch   
Dr. Wolfgang Bosch
 
 
9/9

--------------------------------------------------------------------------------

 

